695 S.E.2d 750 (2010)
GOLDSTON
v.
STATE.
No. 443A09.
Supreme Court of North Carolina.
March 26, 2010.
G. Eugene Boyce, Robert Orr, Raleigh, for W.D. Goldston, Jr., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
Burley B. Mitchell, Jr., Raleigh, for James E. Holshouser, Jr., et al.
The following order has been entered on the motion filed on the 26th of March 2010 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 26th of March 2010."
Plaintiff-Appellant shall have up to and including the 14th day of April 2010 to file and serve his/her brief with this Court.